DETAILED ACTION

This Office Action is in response to Applicant's application filed on January 6, 2021.  Currently, claims 1-18 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (device and method).  Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 10 recite controlling a product process where the product process comprises the queue time section loop, the queue time section loop comprises a plurality of end-to-end queue time sections, each queue time section comprises more than one queue time zone, and each queue time zone comprises Dependent claims 2-9, 11-18 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing zone risk levels for different sections, wherein the risk levels are represented by safety factors, dividing the risk levels into four levels, logic for release and entry and specific algorithm for such logic, a condition to the conditional release that is a ration using queue times, logic relationships formed by the risk levels and wherein the abnormal site is a site where disconnection or stacking occurs.    

Allowable Subject Matter

Claims 1-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu et al. (US 2005/0234578 A1), a system for  identifying process steps for purposes of queue-time control and abnormality detection that includes  retrieving manufacturing information associated with a fabrication process, where the manufacturing information includes multiple process step pairs

Spes et al. (US 2020/0334921 A1), a method for physical process validation, qualification or verification that are useful in a product lifecycle approach for the manufacture of physical product

Menezes (US 2018/0075379 A1), a method for building risk management workflows comprising several risk analysis tools seamless integrated  to be applied to process design, process and equipment qualification, manufacturing stages and supply management of multi-step processing of chemical, pharmaceutical or biologic products, for risk identification, assessment, mitigation and management over lifecycle, thus supporting ongoing process verifications, product quality reviews, and knowledge-based process and product continuous improvement

Ridgley (US 2017/0061538 A1), a system for determining of compliance with trade regulations, or any other federal regulations, includes a web based system for access by a user where the  user provides information and answers relating to risk factors or exposure factors of the trading entity

Zhou et al. (US 2012/0083917 A1), a method to correlate candidate factors to a predicted fault in a process control system by obtaining a value associated with a particular factor corresponding to a process, and predicting a fault based on the value

Jann et al. (US 2008/0109096 A1), a semiconductor manufacturing system that includes a centralized computer integrated manufacturing (CIM) system; a plurality of sectional CIM systems respectively associated with a plurality of manufacturing facilities and coupled with the centralized CIM system; and a centralized basic record module, coupled and coordinated with the centralized CIM system, and designed for defining a unified process flow associated to a mobile object

Nakamoto et al. (US 7,047,093 B2), a sample processing apparatus having a main unit for processing a sample, a recorder for recording information of an operation in the main unit as predetermined data, which information includes a plurality of data corresponding to outputs of a plurality of sensors installed on the main unit, and a display unit for displaying each of the data corresponding to outputs of the sensors simultaneously


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/